internal_revenue_service department of the treasury number release date ndex number washington dc person to contact telephone number refer reply to cc psi b1-plr-168494-01 date april legend x t-1 t-2 year a year b year c m n dear this responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling that certain rental income of x is not passive_investment_income as defined under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated in year a x is a manager developer and licensed broker of real_estate it had been a c_corporation since its inception t-1 and t-2 were incorporated in year b and have also been c corporations at all times since their inception t-1 and t-2 own developed real properties which they lease to unrelated parties t-2 also owns unimproved_real_estate held for future development x plans to acquire t-1 and t-2 by merger and then elect to be an s_corporation a majority of the services performed by x in its business are done on behalf of t- or t-2 x provides the following services via its own employees for t-1 and t-2 in connection with the rental properties negotiate leases settle tenant disputes evaluate proposed tenants inspect the property oversee rent collection x provides additional services for properties of t-1 and t-2 secure insurance arrange pest control when necessary inspect for needed repair inspect and maintain hvac perform building and repairs specifically roof wall floor tile plumbing and electrical maintenance paint walls and roofs perform parking lot repairs plr-168494-01 x t-1 and t-2 incur various costs in the leasing businesses in year c t-1 and t-2 collected approximately m in gross rents and incurred approximately n in relevant operating_expenses x has requested a ruling that its rental income from the leasing of its properties is passive_investment_income under sec_1362 d analysis sec_1362 allows a small_business_corporation as defined in sec_1361 to elect to be an s_corporation this election however terminates under the provisions of sec_1362 if the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income sec_1362 provides in general that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales and exchanges of stock_or_securities gross_receipts from such sales or exchanges being taken into account for purposes of this paragraph only to the extent of gains therefrom sec_1_1362-2 provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts submitted the representations made we conclude that the rents that x will receive from t-1 and t-2 after the proposed merger will not be passive_investment_income as defined under sec_1362 except as specifically set forth above no opinion is expressed as to the federal_income_tax consequences of the above- described facts specifically we express no opinion regarding a’s status as an s_corporation under sec_1362 further the passive_investment_income rules of sec_1362 are completely independent of the plr-168494-01 passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity is passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to x sincerely s david r haglund david r haglund senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
